                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA


SPIRIT LAKE TRIBE, on its own behalf and       )
on behalf of its members,                      )
STANDING ROC SIOUX TRIBE, on its               )
own behalf and on behalf of its members,       )            ORDER
DION JACKSON,                                  )
KARA LONGIE,                                   )
KIM TWINN,                                     )
TERRY YELLOW FAT,                              )
LESLIE PELTIER, CLARK PELTIER,                 )
                                               )
               Plaintiffs,                     )
                                               )
       v.                                      )
                                               )            Case No. 1:18-cv-222
ALVIN JAEGER, in his official capacity as      )
Secretary of State,                            )
                                               )
               Defendant.                      )


       IT IS ORDERED:

       A mid-discovery status conference will be held before the magistrate judge on February 4,

2020, at 9:00 a.m. The conference will be conducted via telephone conference. To participate in the

conference, counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 27th day of December, 2019.


                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court
